Citation Nr: 0103503	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  96-13 813	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, status post arthroscopy, currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased (compensable) rating for a 
left knee disability with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from June 
1983 to October 1986.

In May 1995, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, denied the veteran's 
claims for higher ratings for his service-connected right and 
left knee disabilities-which, at the time, were respectively 
rated as 20 percent disabling and at the noncompensable level 
of 0 percent.  The RO also denied an additional claim for 
service connection for a low back disability, secondary to 
the service-connected right knee disability, and another 
claim for service connection for residuals of dental trauma.  
The veteran appealed all of the claims to the Board of 
Veterans' Appeals (Board).  And as support for his claims, he 
testified at a hearing in January 1997.  The RO subsequently 
increased the rating for his right knee disability in August 
1997 from 20 to 30 percent, effective from the date of his 
claim.  The RO also granted a temporary total rating of 100 
percent for his left knee disability, pursuant to 38 C.F.R. 
§ 4.30 (paragraph 30), to cover a period of convalescence 
following surgery; the noncompensable rating of 0 percent 
resumed upon termination of the temporary 100 percent rating.  
But the RO confirmed the prior denials of the other claims 
for service connection for the low back and for residuals of 
dental trauma.  The veteran continued to appeal for higher 
ratings for his right and left knee disabilities, see AB v. 
Brown, 6 Vet. App. 35, 39 (1993), and for service connection 
for his low back condition secondary to the right knee 
disability and for residuals of dental trauma.

The Board issued a decision in June 2000 remanding the claims 
for higher ratings for the right and left knee disabilities 
to the RO for further development and consideration.  
However, the Board denied-as not well grounded-the claims 
for the back disability and for residuals of dental trauma.  
But since that decision, the President has signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the U.S. Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, the back and dental 
claims must be referred to the RO for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
Referring these claims to the RO is particularly warranted 
here since, shortly after the Board's June 2000 decision, the 
veteran submitted the report of an orthopedic evaluation that 
he had undergone later in June 2000 in a VA outpatient 
clinic, when the examining physician attributed the veteran's 
chronic low back pain to having to alter his gait and limp 
when walking due to the severity of his service-connected 
right knee disability.  And that VA medical opinion is in 
stark contrast to an earlier VA medical opinion, from another 
doctor in May 1997, indicating the results of a magnetic 
resonance imaging (MRI) scan showed the problems with the 
veteran's back are degenerative in nature and, therefore, 
not likely secondary to his service-connected knee condition.  
Consequently, the RO should assist the veteran in fully 
developing his claims for service connection, in compliance 
with the Veterans Claims Assistance Act of 2000, which may 
require having him re-examined to obtain another medical 
opinion concerning the etiology of his low back pathology and 
to reconcile the two diverging opinions already of record 
that were alluded to above.  Schoolman v. West, 12 Vet. App. 
307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Thus, the only claims currently before the Board concern 
whether he is entitled to higher ratings for his right and 
left knee disabilities.



FINDINGS OF FACT

1.  The veteran has osteoarthritis in his right knee and 
experiences chronic pain, painful motion, tenderness, 
crepitus, and weakness-particularly during 
prolonged physical activity of any sort; however, despite 
these symptoms, he has maintained essentially full extension 
in this knee and, at most, has no more than slight-to-
moderate limitation of flexion; he also has no more than 
slight instability and laxity.

2.  The veteran also has osteoarthritis in his left knee and 
experiences chronic pain, painful motion, tenderness, 
crepitus, and weakness-particularly during 
prolonged physical activity of any sort; however, despite 
these symptoms, he has maintained essentially full extension 
in this knee and, at most, has no more than slight-to-
moderate limitation of flexion; he also does not have any 
objective clinical indications whatsoever of instability or 
laxity.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for the 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (2000).

2.  The criteria for a 10 percent rating, but no higher, for 
the left knee disability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account the entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where, as here, the veteran is requesting higher 
ratings for already established service-connected 
disabilities-as opposed to appealing the ratings initially 
assigned after granting service connection-his current level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994); cf. Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

In every instance where a particular diagnostic code of the 
rating schedule does not provide for a noncompensable rating 
of 0 percent, one shall be assigned when the requirements for 
a compensable rating are not met.  38 C.F.R. § 4.31.

The veteran's right and left knee disabilities are partly 
rated according to the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which pertains to "other" impairment 
of the knee-to include recurrent subluxation or lateral 
instability.  If the overall impairment is slight, then a 
10 percent rating is warranted, if moderate, a 20 percent 
rating, and if severe, a 30 percent rating.  Id.

But the results of MRI studies recently conducted in July 
2000 confirmed that the veteran also has osteoarthritis in 
the joints of both knees.  And osteoarthritis is rated under 
the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
which in turn indicates that the osteoarthritis will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joints involved.  Here, 
the specific joints involved are in the knees, so Code 5260 
for limitation of flexion and Code 5261 for limitation of 
extension apply.

Under Code 5260, a noncompensable rating of 0 percent is 
warranted if flexion is limited to no more than 60 degrees; a 
10 percent rating requires flexion limited to no more than 
45 degrees, a 20 percent rating to no more than 30 degrees, 
and a 30 percent rating to no more than 15 degrees.

Conversely, under Code 5261, a noncompensable rating of 0 
percent is warranted if extension is limited to no more than 
5 degrees; a 10 percent rating requires extension limited to 
no more than 10 degrees, a 20 percent rating to no more than 
15 degrees, a 30 percent rating to no more than 20 degrees, a 
40 percent rating to no more than 30 degrees, and a 50 
percent rating to no more than 45 degrees.

Code 5003 pertaining to osteoarthritis also states that, even 
when the limitation of motion of the specific joints involved 
is noncompensable under the appropriate diagnostic codes, a 
10 percent rating is for application, nonetheless, for each 
such major joint or group of minor joints affected by the 
limitation of motion-to be combined, not added, under Code 
5003.  Furthermore, even in the total absence of any 
limitation of motion, a 10 percent rating still will be 
assigned if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  And a 20 
percent still can be assigned in these situations if there is 
the evidence necessary to satisfy the requirements for the 
lesser 10 percent rating, in addition to occasional 
incapacitating exacerbations.  However, these ratings will 
not be combined with those based on limitation of motion.

Also, when determining the severity of musculoskeletal 
disabilities such as the ones at issue, which are at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated-due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms may "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria.  
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.

The veteran alleges that he experiences most, if not all, of 
the various symptoms required for higher ratings for both of 
his knee disabilities.  And he and his representative also 
believe that he is entitled to separate 10 percent ratings 
for each knee because he has instability in addition to the 
osteoarthritis.  In VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997), the VA General Counsel held that a veteran 
may receive separate ratings in these situations, if he has 
both instability (under Code 5257) and limitation of motion 
due to osteoarthritis (under Code 5003).  But the VA General 
Counsel more recently clarified that a veteran is only 
entitled to separate ratings in these limited instances if he 
also has sufficient limitation of motion to satisfy the 
requirements for a noncompensable rating under the 
appropriate diagnostic codes, here 5260 and 5261.  
See VAOPGCPREC 9-98 (August 14, 1998); Esteban v. Brown, 6 
Vet. App. 259, 261 (1994), citing 38 C.F.R. §§ 4.14, 4.25.

On nearly all of the occasions when examined since filing his 
claims in January 1995, the veteran has had some noticeable 
limitation of motion in his knees.  But unfortunately, the 
extent of his limitation of motion usually has not been 
sufficient to warrant even a noncompensable rating under 
Codes 5260 and 5261.  

To illustrate this, note that he had the following ranges of 
motion in his knees when examined on the dates indicated:

exam date		extension			flexion
3/95 C&P		to 0 degrees, rt.		to 125 degrees, rt.
			to 0 degrees, lt.		to 130 degrees, lt.

4/95 OPC		to 0 degrees, rt.		to 100 degrees, rt.
			to 0 degrees, lt.		to 100 degrees, lt.

8/95 OPC		to 0 degrees, rt.		to 106 degrees, rt.
			to 0 degrees, lt.		to 108 degrees, lt.

11/95 C&P		to 0 degrees, rt.		to 105 degrees, rt.
			to 0 degrees, lt.		to 110 degrees, lt.

3/96 OPC		to 0 degrees, rt.		to 110 degrees, rt.
			to 0 degrees, lt.		to 100 degrees, lt.

5/96 C&P		to 0 degrees, rt.		to 130 degrees, rt.
			lacked the last 3 degrees	to 135 degrees, lt.

3/97 C&P		lacked the last 5 degrees	to 110 degrees, rt.
			to 0 degrees, lt.		to 125 degrees, lt.

10/98 C&P		to 0 degrees, rt.		to 110 degrees, rt.
			to 0 degrees, lt.		to 120 degrees, lt.

6/00 OPC		to 0 degrees, rt.		to 100 degrees, rt.
			to 0 degrees, lt.		to 120 degrees, lt.

*C&P indicates the veteran underwent the examination 
specifically for VA compensation and pension purposes, 
whereas OPC denotes he underwent the examination while 
receiving treatment in a VA outpatient clinic.

VA considers "normal" range of motion in the knee to be 
from 0 degrees of extension to 140 degrees of flexion.  See 
38 C.F.R. § 4.71, Plate II.  So as is readily apparent, 
virtually all of the above findings were either completely 
normal, especially for extension of the knee, or, even worse 
case scenario, were only slightly-to-moderately less than 
normal and still, no less, far exceeded the requirements for 
even the minimum noncompensable rating of 0 percent under 
Codes 5260 and 5261.  The least amount of flexion the veteran 
had was to 100 degrees, but he needs far more limitation of 
flexion, to only 60 degrees, to warrant even a noncompensable 
rating of 0 percent under Code 5260.  Most times, his 
extension was entirely normal, to 0 degrees.  And even on the 
one occasion in May 1996 when he "lacked the last 3 degrees 
of extension" in his left knee, that still is not sufficient 
to warrant a noncompensable rating under Code 5261.

The only other possible exception was when the veteran 
"lacked 5 degrees from terminal extension" in his right 
knee during the March 1997 C&P evaluation, but that was 
during the same year that he underwent surgery on this knee-
in fact, just prior to it-so slightly less than normal 
extension in this knee was to be expected until after the 
surgery and rehabilitation.  Indeed, the limitation of 
extension was only temporary, and one of the veteran's 
private treating physicians at the Mississippi Sports 
Medicine & Orthopaedic Center confirmed this in an April 1997 
post-operative assessment of his clinical status-noting 
that, although he continued to have a "good bit of trouble" 
with the right knee following the surgery, primarily due to 
patellofemoral "grinding" and "catching," he nevertheless 
had "good motion" in his right knee with the likelihood 
that the other symptoms also would dramatically improve 
("come around") in another 6-8 weeks, given more time since 
it had only been 6 weeks since the surgery.  The private 
treating physician went on to note that such improvement 
especially was expected with a good exercise program of 
physical therapy, and with the veteran continuing to take his 
medication (Ibuprofen) and, to the extent possible, avoiding 
a lot of squatting, kneeling, and ascending or descending 
stairs at his job.  And of equal or even greater significance 
is the fact that the more recent range of motion studies 
conducted of this knee since that evaluation and assessment 
show that the veteran did benefit from the surgery and 
rehabilitation-at least insofar as his range of motion on 
extension is concerned-because his extension in this knee 
returned to completely normal.  He had "full" extension, to 
0 degrees, during both of the subsequent October 1998 and 
June 2000 evaluations, so there continues to be no medical or 
legal grounds for assigning higher ratings for either knee on 
the basis of his range of motion, alone.

The extent of the veteran's range of motion, however, is not 
the only consideration in determining the overall severity of 
his knee disabilities.  Rather, the Board also must consider 
the extent of his instability and laxity, too, as well as 
other factors.

On a number of different occasions when examined since 
January 1995, the veteran has not had any objective clinical 
indications of instability or laxity in either knee.  There 
was none in either knee during the March 1995 C&P evaluation, 
or when later examined in the VA outpatient clinic or for C&P 
purposes in November 1995, January 1996, March 1996, May 
1996, October 1996, December 1996, March 1997, August 1997, 
March 1998, October 1998, and June 2000.  But despite that, 
there were indications of instability at other times since 
1995, including in the right knee when examined in the VA 
outpatient clinic in April 1995, and when more recently 
examined for C&P purposes in May 1996 and in the VA 
outpatient clinic in July 1996.  Admittedly, some of the 
various tests for instability and laxity during those 
evaluations were negative, whereas others were positive-
albeit only slightly so.  For example, although the VA 
physician who examined the veteran for C&P purposes in May 
1996 expressly indicated in the diagnostic assessment that 
there was "no evidence of medial collateral instability" in 
the right knee or "significant anterior cruciate ligament 
dysfunction," that examiner indicated nonetheless that the 
anterior drawer test and Lachman test were both 
"slightly positive."  And it also is significant that 
others who have examined and evaluated the veteran's knees 
have prescribed or recommended orthopedic braces, which 
records show that he has obtained, so it stands to reason 
that he has some degree of instability in his knees-again 
though, only a slight amount.  See, e.g., the August 1995 
report of the physical therapist in the VA outpatient clinic, 
and the reports of the March 1996 and May 1996 outpatient 
evaluations.

The various examiner's use of descriptive language such as 
"slight" in assessing the extent of the instability and 
laxity is probative evidence against the claims for higher 
ratings-particularly since the instability was only in the 
right knee, and not at all in the left knee, and even in the 
right knee it was not "severe."  38 C.F.R. §§ 4.2, 4.6.  
Therefore, the fact that the veteran already has a 30 percent 
rating for his right knee-for overall "severe" 
impairment-when he only has "slight" instability and 
laxity, means that he already is being adequately compensated 
for the "other" impairment in this knee attributable to his 
pain, painful motion, swelling, tenderness, weakness, 
crepitus, locking, etc.  And this is true regardless of 
whether his right knee is evaluated under the criteria of 
Code 5257 or Code 5003 since a 30 percent rating is the 
maximum possible rating under Code 5257 for overall 
"severe" impairment, and Code 5003 does not provide for a 
rating higher than 20 percent, even under the most favorable 
of circumstances.  This also is true irrespective of the 
impairment the veteran has in his right knee due to the 
various factors discussed in DeLuca, even during prolonged 
use of the knee, because most of the examiners who recorded 
his range of motion and other relevant clinical findings 
accounted for his pain and other symptoms that might 
adversely affect his range of motion.  Indeed, several of the 
doctors who have examined the veteran since January 1995, 
both in the VA outpatient clinic and for C&P purposes, have 
repeatedly documented the extent of his pain and painful 
motion in the reports of their evaluations.  So it is not 
disputed that the veteran experiences chronic pain, painful 
motion, and the other symptoms alluded to above because this 
is obvious given the history of his disability.  But in the 
absence of a greater degree of functional impairment 
attributable to these symptoms, as they affect his right knee 
in particular, there is no basis for increasing his rating 
for this knee.

The veteran is entitled, however, to the minimum compensable 
rating of 10 percent for his left knee because of the MRI and 
X-ray evidence of osteoarthritis with accompanying pain, 
painful motion, tenderness, swelling, etc.  However, since, 
despite these symptoms, he has maintained essentially normal 
range of motion in this knee on extension, and does not have 
sufficient limitation of motion on flexion either to warrant 
even the minimum compensable rating, and does not have any 
clinical indications whatsoever of instability or laxity in 
this knee, there is no basis for increasing his rating beyond 
the 10 percent level.

It is not the Board's intent, in the discussion above 
concerning the merits of this case, to trivialize the 
severity of the veteran's complaints concerning his knees or 
to in any way question the credibility of his testimony 
during his January 1997 hearing or the sincerity of his 
beliefs concerning the gravity of his symptoms.  Indeed, the 
Board is mindful that he has undergone arthroscopic surgery 
on each knee several times to treat his symptoms-which 
sometimes resulted in noticeable improvement and other times 
did not.  But inasmuch as he is not qualified to give a 
probative opinion concerning the status of his disabilities 
as determined by the criteria of the rating schedule, there 
is no means to increase the rating for his right knee at all 
or to increase the rating for his left knee beyond 10 
percent, especially since none of the other codes of the 
rating schedule that might provide a basis for a higher 
rating apply.  The veteran obviously does not have 
"ankylosis" in either knee, favorable or unfavorable, 
because, despite his various symptoms, he has managed to 
maintain a significant degree of range of motion-in fact, 
to the extent that he is not entitled to even the minimum 
compensable rating on basis of his range of motion, alone.  
Ankylosis, on the other hand, means that he has complete 
"immobility and consolidation of [the knee] joint due to 
disease, injury, [or] surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259, (1992).  Consequently, the 
provisions of Code 5256, pertaining to ankylosis, do not 
apply.

The Board notes additionally that there is no objective 
indication that the veteran's knee disabilities have caused 
marked interference with his employment (i.e., beyond that 
contemplated in the ratings assigned), or that they have 
necessitated frequent periods of hospitalization, or that 
they otherwise have rendered impractical the application of 
the regular schedular standards.  Most of his treatment, 
including a number of his arthroscopic surgeries, have been 
on an outpatient basis-as opposed to during an extended 
hospitalization.  Also, although he obviously has had some 
difficulty getting around at his job due to the condition of 
his knees, his current ratings take this into account, and 
there is no indication that he is not suitable or qualified 
for other, less physically demanding sedentary work.  
Consequently, he is not entitled to consideration of an 
increased rate of compensation on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The medical and other evidence of record shows that the 
overall severity of the veteran's right knee disability is 
most commensurate with a 30 percent rating, and that the 
overall severity of his left knee disability is most 
commensurate with an increased rating to 10 percent, but not 
beyond this.  Thus, these are the ratings that must be 
assigned.  38 C.F.R. § 4.7.  The preponderance of the 
evidence is against higher ratings, so the benefit-of-the-
doubt rule does not apply.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

The claim for a higher rating for the right knee disability 
is denied.

An increased rating, to 10 percent, is granted for the left 
knee disability, subject to the laws and regulations 
governing the payment of VA monetary benefits.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

